Cook, J.,
dissenting. I agree with Chief Justice Moyer’s dissenting opinion. I write separately to further support the position that R.C. Chapter 4112 imposes liability on employers only, not on employees.
R.C. 4112.02(A) prohibits Ohio employers from discriminating against current or prospective employees. The statutory language does not similarly speak to liability of employees. Instead, the statutory definition of “employer” “includes * * * any person acting directly or indirectly in the interest of an employer,” see R.C. 4112.01(A)(2), thereby framing an employer’s accountability as comprising both direct and vicarious liability.
The same statutory phrase cannot simultaneously mean to impose both individual liability on employees and vicarious liability on employers. If the phrase at issue is construed as the majority suggests, then there is no provision in R.C. Chapter 4112 for vicarious liability of an employer.
The majority rationale centers on a rudimentary syllogism that goes like this: “persons” acting directly or indirectly in the interest of employers are “employers”; all “employees” are “persons”; therefore, employees are “employers” and thus liable to pay damages to a fellow employee for discriminatory conduct. This analysis holds that “persons” are individually liable though the General Assembly did not expressly prohibit “persons” from engaging in discriminatory employment practices, just “employers.” See R.C. 4112.02(A).
Moreover, the majority abandons its language-based reasoning when it decides that only managerial employees are subject to individual liability. Its syllogism *304envelops all employees, not just supervisory employees. To limit employee liability to managers necessitates that the majority superimpose a qualifying word, “supervisory,” on R.C. 4112.01(A)(2). But because the statute prohibits discrimination “with respect to * * * any matter * * * indirectly related to employment,” under the court’s rationale, it would encompass even nonsupervisory conduct.
Had the General Assembly intended R.C. 4112.02(A) to burden individual employees, it could have expressed that intention. See, e.g., R.C. 4112.02(G). The majority’s contention that the General Assembly chose to accomplish this same end by defining “employer” as equating with “employee” is unconvincing. I read R.C. 4112.01(A)(2) as confirming that employers are legally responsible for the discriminatory conduct of individual employees.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.